Case 3:20-cv-00005-NKM-JCH Document 43 Filed 02/24/21 Page 1 of 1 Pageid#: 186




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


  VIVIANA ANSELME and ALYSHA
  HONEYCUTT,

       Plaintiffs,

  v.                                               Case No. 3:20-CV-5-NKM

  ERIC GRIFFIN and RAHEEM RUMSEY,

       Defendants.


                                             ORDER

          Upon consideration of Plaintiffs’ Unopposed Motion for Leave to Amend Complaint, it is

 hereby

          ORDERED that the motion is GRANTED. The proposed Amended Complaint attached

 as Exhibit A to Plaintiffs’ Motion is deemed filed as of the date of this Order. Maria Lefevers is

 dismissed as a party, and the style of this case is changed to Viviana Anselme and Alysha Honeycutt

 v. Eric Griffin and Raheem Rumsey.


            February 24
 Entered: __________________, 2021                    ______________________________
                                                      _________________
                                                                    ___
                                                                     ____________
                                                                               ______
                                                                                   ____________
                                                       oel C
                                                      Joel C.. Hoppe
                                                               Hoppe
                                                      United States Magistrate Judge
